Plaintiff sent a detailed demand letter to Sedgwick, which included a $450,000 demand to settle

her claim. Id. ¶ 5.

       Sedgwick made no settlement offer, and on May 14, 2019, Plaintiff filed a complaint in

New York State Supreme Court, New York County. Id. ¶ 6; see also Compl. The complaint

does not specify the amount of damages sought. See Compl. at 6. It states only that Plaintiff

seeks “damages in an amount exceeding the monetary jurisdictional limits of all lower courts

[below the New York Supreme Court] which would otherwise have jurisdiction.” Id. at 6. This

is consistent with New York law which provides that in a personal injury action, the complaint

“shall contain a prayer for general relief but shall not state the amount of damages to which the

pleader deems himself entitled.” N.Y. C.P.L.R. § 3017.

       On June 12, 2019, Defendants filed an answer to the state court action. Healy Decl. ¶ 7.

On August 26, 2019, Defendants’ counsel confirmed that the January 14, 2019 demand letter

was in their possession. Id. ¶ 8. On September 18, 2019, Plaintiff served a response to

Defendants’ “Combined Demands.” Id. ¶ 9. In response to the demand for damages, Plaintiff

stated that “[t]he damages sought in this action is the amount of $5,000,000 together with

interest, costs and disbursements.” Id.

       On October 14, 2019, Defendants filed a notice of removal to federal court. Notice of

Removal. A defendant may remove “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). Defendants

removed this action on the basis of diversity jurisdiction under 28 U.S.C. § 1332, which grants

federal district courts original jurisdiction over cases between citizens of different states in which

the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1); see Notice of Removal ¶ 2.

“The removing party bears the burden of establishing that removal is proper.” Wimbledon Fin.


                                                  2
Master Fund, Ltd. v. Sage Grp. Consulting Inc., No. 17 Civ. 6563, 2017 WL 6034649, at *2

(S.D.N.Y. Nov. 21, 2017).

        On January 7, 2020, the Court ordered Defendants to file a letter identifying each limited

or general partner of Best Buy Stores, L.P., and their citizenship, in order to ensure complete

diversity between the parties. ECF No. 13. By letter dated January 16, 2020, Defendants

identified each limited or general partner of Best Buy Stores, L.P., confirming that complete

diversity of citizenship existed between Plaintiff, who is a citizen of Florida, and Defendants.

ECF No. 14.

        The parties further agree that the amount in controversy exceeds $75,000. See Pl. Mem.

at 3–4; Notice of Removal ¶ 6. The parties disagree, however, whether Defendants’ notice of

removal was timely. See Pl. Mem. at 1; Def. Mem. at 1, ECF No. 16. In addition, Plaintiff

moves for an award of attorney’s fees and costs for improper removal pursuant to 28 U.S.C. §

1447(c). Pl. Mem. at 5.

                                          DISCUSSION

   I.      Legal Standard

        Notice of removal of a civil action shall be filed within “30 days after the receipt by the

defendant . . . of a copy of the initial pleading setting for the claim for relief upon which such

action or proceeding is based.” 28 U.S.C. § 1446(b)(1). “[I]f the case stated by the initial

pleading is not removable, a notice of removal may be filed within 30 days after receipt by the

defendant . . . of a copy of an amended pleading . . . or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        “If removability is not apparent from the allegations of an initial pleading or subsequent

document, the 30–day clocks of 28 U.S.C. §§ 1446(b)(1) and (b)(3) are not triggered.” Cutrone


                                                  3
v. Mortg. Elec. Registration Sys., Inc., 749 F.3d 137, 143 (2d Cir. 2014). “[T]he removal clock

does not start to run until the plaintiff serves the defendant with a paper that explicitly specifies

the amount of monetary damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d

Cir. 2010). The removal clock “commences only when the defendant receives a post-complaint

pleading or other paper that affirmatively and unambiguously specifies a damages amount

sufficient to satisfy the federal jurisdictional minimums.” Cutrone, 749 F.3d at 143 (internal

quotation marks and citation omitted); see also Boeck v. Pac. Cycle, Inc., No. 10 Civ. 667A,

2011 WL 98493, at *2 (W.D.N.Y. Jan. 12, 2011) (“The second paragraph of Section 1446 has

one important limitation, however: Any ‘other papers’ examined must post-date the initial

pleading.”).

   II.      Analysis

         Defendants’ notice of removal was timely. The 30–day clocks of 28 U.S.C.

§§ 1446(b)(1) and (b)(3) commenced on September 18, 2019 when Plaintiff served a response to

Defendants’ “Combined Demands.” Cutrone, 749 F.3d at 143; see also Healy Decl. ¶ 9.

Plaintiff’s response to Defendants’ “Combined Demands” was the first “post-complaint pleading

or other paper that affirmatively and unambiguously specifies a damages amount sufficient to

satisfy the federal jurisdictional minimums.” Cutrone, 749 F.3d at 143; see also Boeck, 2011

WL 98493, at *2 (“Any ‘other papers’ examined must post-date the initial pleading.”). Applying

a bright line rule is “preferable to the uncertainties faced by defendants in determining

removability.” Cutrone, 749 F.3d at 145. Such an approach “avoids courts expending copious

time determining what a defendant should have known or have been able to ascertain at the time

of the initial pleading or other relevant filing.” Id. (internal quotation marks, citation, and

alteration omitted).


                                                   4
       Plaintiff contends that the demand letter, sent to Sedgwick on January 14, 2019, indicates

an amount in controversy exceeding $75,000. Pl. Mem. at 4. Plaintiff argues, therefore, that the

case was removable no later than September 25, 2019, 30 days from August 26, 2019, the date

Defendants’ attorney acknowledged possession of the demand letter, making the October 14,

2019 notice of removal untimely. Id. at 5. Plaintiff’s argument fails because the demand letter,

sent before the initial complaint was filed, does not trigger the 30-day clocks of 28 U.S.C.

§§ 1446(b)(1) and (b)(3). See Cutrone, 749 F.3d at 143. The demand letter was sent to

Defendants prior to Plaintiff filing this action and, therefore, is not a “post-complaint pleading”

that starts the clock for Defendants to remove. See Boeck, 2011 WL 98493, at *2.

       Plaintiff cites a number of cases for the proposition that the demand letter qualifies as an

“other paper” that establishes the amount in controversy. See Pl. Mem. at 4. For example,

Plaintiff cites to United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 305 (2d Cir. 1994), which holds that,

“[w]here the pleadings themselves are inconclusive as to the amount in controversy . . . federal

courts may look outside those pleadings to other evidence in the record.” Plaintiff’s reliance on

these cases is misplaced. Plaintiff conflates the question of what materials a court may consider

in determining if a case is removable, with when the removal clock is triggered. As the Second

Circuit has held, “[t]he moment a case becomes removable and the moment the 30–day removal

clock begins to run are not two sides of the same coin.” Cutrone, 749 F.3d at 146 (internal

quotation marks and citation omitted). “Thus, even if a defendant could remove immediately

upon the filing of a complaint because the case satisfies the requirements of federal subject

matter jurisdiction, a complaint or other document from the plaintiff that does not explicitly

convey the removability of a case does not trigger the removal clocks of 28 U.S.C. §§ 1446(b)(1)


                                                 5
and (b)(3).” Id. Although this case may have been immediately removable upon the filing of the

complaint, due to the demand letter seeking payment exceeding $75,000, neither the complaint

nor any other post-complaint pleading or paper explicitly conveyed the removability of the case.

The removal clock not triggered until September 18, 2019, the date Plaintiff responded to

Defendants’ demand for damages. The Notice of Removal, filed on October 14, 2019 was filed

within 30 days of September 18, 2019 and was, therefore, timely.

                                             Conclusion

       Accordingly, Plaintiff’s motion to remand is DENIED. Plaintiff’s motion for attorney’s

fees pursuant to 28 U.S.C. §1447(c) is also DENIED, because Defendants’ removal was proper.

The Court will issue a separate order scheduling an initial pretrial conference.

       SO ORDERED.

Dated: February 24, 2020
       New York, New York




                                                 6
